Dear Mr. Ledet:
You advise that you currently serve as part-time commissioner for the Town of Lockport Zoning Commission. You ask if you may also hold full-time employment with the parish as permits coordinator. The provisions of the Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., do not prohibit one from holding local part-time appointive office and full-time employment in a political subdivision of the state.
However, R.S. 33:103C(1) is of potential concern and states:
  C.(1) All members of a commission, whether a parish or a municipal planning commission, shall serve without compensation, except as otherwise provided by this Paragraph or as otherwise provided by law, and  shall hold no other public office, except they may also serve as members of any duly constituted regional commission of which their parish or municipality forms a part. (Emphasis added).
"Public office" is defined by R.S. 42:1 as "any state, district, parish or municipal office, elective or appointive, or any position as member on the board or commission, elective or appointive, when the office or position is established by the constitution and laws of this state. `Public officer' is any person holding a public office in this state".
Because the position with the parish is an employment and not a public office, you are not prohibited by R.S. 33:103 from holding both positions.
Very truly yours,
                                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                                     BY: ______________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL